DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 17, 2022 has been entered. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Remark
	Claims 1-30 are canceled.
	Claims 50 and 51 remain withdrawn from further consideration as being drawn to nonelected inventions (i.e., Groups), and claims 34, 35, and 37 remain withdrawn from consideration as being drawn to a nonelected invention inventions (i.e., species), there being no allowable generic or linking claim. 
Election was made without traverse in the reply filed on January 7, 2021.
Information Disclosure Statement
	The IDS received on December 20, 2021, February 17, 2022, and April 27, 2022 are proper and are being considered by the Examiner.
Claim Rejections - 35 USC § 103
The rejection of claims 31 and 48 under 35 U.S.C. 103 as being unpatentable over Kingsmore et al. (US 2006/0166227 A1, published July 27, 2006) in view of Cao et al. (The Lancet, September 2000, vol. 356, pages 1002-1003), made in the Office Action mailed on September 17, 2021 is withdrawn in view of the Amendment received on February 17, 2022.
The rejection of claims 32, 33, 36, 38, 39, 44-47, and 49 under 35 U.S.C. 103 as being unpatentable over Kingsmore et al. (US 2006/0166227 A1, published July 27, 2006) in view of Cao et al. (The Lancet, September 2000, vol. 356, pages 1002-1003) and Yin et al. (WO 2015/138653 A1, published September 2015) made in the Office Action mailed on September 17, 2021 is withdrawn in view of the Amendment received on February 17, 2022.
The rejection of claims 40-43 under 35 U.S.C. 103 as being unpatentable over Kingsmore et al. (US 2006/0166227 A1, published July 27, 2006) in view of Cao et al. (The Lancet, September 2000, vol. 356, pages 1002-1003) and Yin et al. (WO 2015/138653 A1, published September 2015), as applied to claims 32, 34, 38, 39, and 44-47 above, and further in view of Cai et al. (US 2015/0267251, published September 24, 2015), made in the Office Action mailed on September 17, 2021 is withdrawn in view of the Amendment received on February 17, 2022.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31, 48, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Kingsmore et al. (US 2006/0166227 A1, published July 27, 2006) in view of Cao et al. (The Lancet, September 2000, vol. 356, pages 1002-1003) and Koos et al. (Current Topics in Microbiology and Immunology, August 2013, pages 1-16).
With regard to claim 31, Kingsmore et al. teach a method comprising:
contacting a sample being tested for the presence of two or more targets with two or more corresponding target-specific binding partners, wherein each target-specific binding partner of different specificities is linked to a different docking strand (see Figure 1 for antibody which is target-specific binding partner which is linked to a nucleic acid strand; “[i]n another preferred form … the 5’ end of the rolling circle replication primer is attached to an antibody …the antibody is directed against the analyte itself”, section [0059]; “each different protein can be associated with a different rolling circle replication primer that in turn primers rolling circle replication of a different DNA circle.  The result is distinctive amplified DNA for each different protein.  The different amplified DNA can be distinguished using any suitable sequence-based nucleic acid detection technique”,  section [0055]);
contacting the sample with a circular DNA amplifier strand having complementarity to the different docking strands (see Figure 1, step 2, and above);
amplifying the different docking strands with rolling circle amplification to produce concatemers comprising repeats of the different docking strand (see Figure 1, step 3, and above); 
contacting the sample with imager strands having complementarity to the different docking strands, wherein the imager strands of fluorescent labels (see Figure 1; “[t]he result is distinctive amplified DNA for each different protein.  The different amplified DNA can be distinguished using any suitable sequence-based nucleic acid detection technique”, section [0055]; “amplified DNA can be detected … including … fluorescently labeled nucleotides, or by hybridization of fluor or enzymatically labeled complementary oligonucleotide probes…”, section [0059]); and
imaging the sample to detect bound imager strands, thereby detecting the two of more targets in the sample (“[m]ethods for detecting and measuring signals generated by detection labels are also known to those skill in the art … fluorescent molecules can be detected with fluorescence spectrophotometers; phosphorescent molecules can be detected with a scanner or spectrophotometer, or directly visualized with a camera …”, section [0112]).
The sample type is expressly contemplated as being tissue ([t]he disclosed method allows sensitive and accurate detection and quantitation of proteins expressed in any cell or tissue”, section [0030]).
Kingsmore et al., while expressly stating that the sample is tissue as well as using different docking strand coupled antibodies for different analyte targets, do not explicitly disclose that a sample comprising two or more targets are imaged for their location on said tissue.
Kingsmore et al. do not teach simultaneous amplification of the docking strands found on the two different target-specific binding partners that are bound to said tissue.
Kingsmore et al. do not teach performing RCA and providing labeled imaging strand in a same step (claim 48).
Kingsmore et al. do not teach testing the sample for at least four targets (claim 52).
	Koo et al. teach that the docking strands of multiple different target-specific binding partners bound on tissues can be contacted with their respective circular probes and amplified simultaneously.
“use of different tag-sequences [i.e., docking strands] can also be employed for multiplexed readout.  By incorporating the tag sequence into the oligonucleotides of the PLA probes one can create a set of probes to monitor combinatorial events of many different proteins.  We designed an oligonucleotide system with a set of circularization oligonucleotides to create circles of all different combinations of tag sequences by incorporating the tag sequence in the middle of a PLA probe … The RCA products carry information regarding which PLA probe was involved in the creation of the DNA circle, and tags are identified by hybridization of tag-specific fluorophore-labeled detection oligonucleotides” (page 9 bottom paragraph to page 10, 1st paragraph)


    PNG
    media_image1.png
    315
    562
    media_image1.png
    Greyscale
	As seen from Figure 8, the different colored antibodies, each carrying a docking strand of different sequence which is uniquely associated with its protein target are simultaneously conducted with their respective circular probes and the RCA products are generated thereafter.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kingsmore et al. with the teachings of Koo et al., thereby arriving at the invention as claimed for the following reasons.
	The motivation to do so is based on the rationale provided in KSR, wherein the Supreme Court’s emphasis for “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395.  The Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. 
	As stated above, the method disclosed by Kingsmore et al. recognizes the challenge of detecting low-abundant proteins:
 “The accurate detection of such low-abundance proteins is an important challenge to proteomics.” (section [0010], Kingsmore et al.)

Kingsmore et al. seek to improve upon this challenge by incorporating an RCA mediated signal amplification and further state that RCA signal amplification means have been known to be used in microarray or in situ format:
“Generation of a linear amplification product [from RCA] permits both spatial resolution and accurate quantitation of a target.  DNA generated by RCA can be labeled with fluorescent oligonucleotide tags that hybridize at multiple sites in the tandem DNA sequences.  RCA can be used with fluorophore combinations designed for multiparametric color coding … thereby markedly increasing the number of targets that can be analyzed simultaneously.  RCA technologies can be used in solution, in situ, and in microarrays.” (section [0011])

	While Kingsmore et al. focused much of their detection means on a microarray format, which required the protein analytes to be separately isolated and immobilized on surface, the reasons for doing so was specific, that is, for the purpose of analyzing protein targets from multiple different samples:
“method involves comparison of the proteins expressed in two or more different samples” (section [0030])

“The disclosed method also allows the same analyt(s) from different samples to be detected simultaneously in the same assay.” (section [0030])

However, one of ordinary skill in the art would have recognized that the microarray format employed by Kingsmore et al. were for the purpose of detecting multiple targets from many different samples, and that such would not be required for assays performed in situ, which employs a single sample (i.e., tissue).
Indeed, Koos et al. who teach a similar antibody-conjugated docking/RCA mediated multiplex detection of targets further evidence this fact:
“Detection of the PLA [proximity ligation assay] signal (i.e., RCA products) can be achieved using different read-out method development.  The very bright fluorophore-labeled RCA products that are produced in the in situ PLA are readily detectable over background using manual fluorescence microscope or fluorescence microscopy scanners for high-throughput analyses … In order to make the enumeration of all PLA signals in a tissue section or cell possible…” (page 11, bottom paragraph)

“The major advantage of the method is its potent signal amplification, resulting from RCA, that enables detection of single molecules in tissue sections” (page 14)

Therefore, based on the knowledge available to one of ordinary skill in the art in combination with the teachings of Koos et al., one of ordinary skill in the art would have been motivated to combine the teachings of Kingsmore et al. and Koos et al., thereby arriving an in situ detection utilizing different target-specific antibodies, each of which comprising a unique docking strand for the target and a circular probe specific thereto, in order to generate a linear RCA concatemer so as increase the signals generated from the targets present on a sample tissue.
In addition, given Koos et al.’s explicitly teachings of multiplex RCA amplification reaction, the simultaneous amplification would have also been obvious to implement for the purpose of increasing throughput and reducing assay times.
With regard to claim 53, one of ordinary skill in the art would have been motivated to apply the teachings of Kingsmore et al. and Koos et al. so as to detect a plurality of targets, including 8 or more targets for the advantage of being able to detect and image the presence of multiple targets in a single assay.
Therefore, the invention as claimed is deemed prima facie obvious over the cited references.
Response to Arguments:
	The instant rejection is based on a newly applied reference, Koos et al. However, for the sake of compact prosecution, Applicants’ arguments received on February 17, 2022 are addressed herein to the extent they are applicable.
Applicants traverse the rejection.
	Applicants contend that nowhere in Kingsmore reference do the artisans disclose or suggest that the disclosed immunoRCA method is deployable directly on such complex biological samples (e.g., tissue) (page 7, bottom paragraph).
	Applicants reference to various sections of Kingsmore reference wherein the artisans, while detecting multiple analytes, first process the analytes so as to capture and separate them from other compounds and analytes (page 7, Response).
	In addition, Applicants contend that Kingsmore’s use of antibody-DNA conjugates with antigens isolated and immobilized on solid supports provides no indication that multiple antibody-DNA conjugates could work on a tissue sample to image distinct targets, some of which may be co-localized in the tissue; and references section [0064] of the disclosure that even if multiplex was performed, their differentiation was owning to analytes physical separation on the microarray from other compounds and analytes before they can be quantitated by RCA (page 8, Response).
	Applicants conclude therefrom that the proposed modification of Kingsmore to the presently claimed invention would render the method of Kingsmore unsatisfactory for its intended purpose.
	These arguments have been carefully considered, but they have not been found persuasive.
	It must be first recognized that in formulating obviousness, there is no requirement that the teachings of the prior art references be bodily incorporated, but rather that there is a motivation to combine of the teachings of the prior art to achieve the claimed invention.
In Allied Erecting & Dismantling Co. v. Genesis Attachments, LLC, 825 F.3d
1373, 1381 (Fed. Cir. 2016) (internal citations omitted), the court stated:
“Additionally, Patent Owner' s argument that the Petition fails to explain why a POSITA “would combine particular components from the prior art in a specific way” seeks to impose a bodily incorporation requirement that is not required for obviousness.” Prelim. Resp. 24.

“The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference,” but rather whether “a skilled artisan would have been motivated to combine the teachings of the prior art references to achieve the claimed invention.” 
	
	In addition, the Supreme Court, in KSR, further stated that one cannot remove the reasoning ability of an ordinarily skilled artisan when considering obviousness as said artisan is not a “robot”:
“A person of ordinary skill in the art is also a person of ordinary creativity, not an automation” (82 USPQ2d at 1397) and that “in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle” and take into account, “the inference and creative steps that a person of ordinary skill in the art would employ” (82 USPQ2d at 1396).

	It is clear that from Kingsmore’s teachings that that the ability to detect low-abundant proteins was an important challenge and this ability was improved by their method that increased an observable detectable signal via RCA:
 “The accurate detection of such low-abundance proteins is an important challenge to proteomics.” (section [0010], Kingsmore et al.)

In fact, the artisans go on to say RCA mediated signal amplification have been used in microarray or in situ:
“Generation of a linear amplification product [from RCA] permits both spatial resolution and accurate quantitation of a target.  DNA generated by RCA can be labeled with fluorescent oligonucleotide tags that hybridize at multiple sites in the tandem DNA sequences.  RCA can be used with fluorophore combinations designed for multiparametric color coding … thereby markedly increasing the number of targets that can be analyzed simultaneously.  RCA technologies can be used in solution, in situ, and in microarrays.” (section [0011])

	Based on the above, one of ordinary skill in the art would have concluded that the ability to increase the detectable signals from low-abundant proteins by utilizing RCA to generate a linear concatemer with multiple sites on which fluorescent oligonucleotide tags can hybridize to, thereby increasing the number of targets that can be analyzed simultaneously would have been applicable not only in a microarray format, but also in situ.	
While the Office notes that Kingsmore et al. did teach the isolation of protein analytes in order to immobilize them on a microarray surface, the reason for doing so appears to be rather specific, that is, for the purpose of analyzing protein targets from multiple different samples:
“method involves comparison of the proteins expressed in two or more different samples” (section [0030])

“The disclosed method also allows the same analyt(s) from different samples to be detected simultaneously in the same assay.” (section [0030])

	Therefore, the microarray format employed by Kingsmore et al. were for the purpose of detecting multiple targets from many different samples, which is not required for assays performed in situ, which employs a single sample (i.e., tissue), as evidenced by Cao et al.
With regard to Applicants’ contention that there was no indication by Kingsmore of multiple antibody-DNA conjugates being able work on a tissue sample to image distinct targets, this argument is simply unconvincing because the specificity of the antibodies employed by Kingsmore et al. would have resulted in a spatial resolution regardless the format (array or tissue sample).  In fact, if the antibodies were non-specific, then the detection on a microarray which potentially contains significantly more targets in higher density would have resulted in even worse detection outcome than on a tissue sample with lesser assayed targets.
Indeed, Koos et al. who teach a similar antibody-conjugated docking/RCA mediated multiplex detection of targets further evidence the obvious:
“Detection of the PLA [proximity ligation assay] signal (i.e., RCA products) can be achieved using different read-out method development.  The very bright fluorophore-labeled RCA products that are produced in the in situ PLA are readily detectable over background using manual fluorescence microscope or fluorescence microscopy scanners for high-throughput analyses … In order to make the enumeration of all PLA signals in a tissue section or cell possible…” (page 11, bottom paragraph)

“The major advantage of the method is its potent signal amplification, resulting from RCA, that enables detection of single molecules in tissue sections” (page 14)

With regard to Applicants’ arguments regarding the “simultaneous” rolling circle amplification (pages 9-11, Response), Koos et al. already teach that multiplex amplification is performed on the antibody-docking strand structure and therefore, Applicants’ arguments are moot.
	The rejection is maintained therefore.

Claims 32, 33, 36, 38, 39, 44-47, 49, and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Kingsmore et al. (US 2006/0166227 A1, published July 27, 2006) in view of Koos et al. (Current Topics in Microbiology and Immunology, August 2013, pages 1-16), and Yin et al. (WO 2015/138653 A1, published September 2015).
With regard to claim 32, Kingsmore et al. teach a method comprising:
contacting a sample being tested for the presence of two or more targets with two or more corresponding target-specific binding partners, wherein each target-specific binding partner of different specificities is linked to a different docking strand (see Figure 1 for antibody which is target-specific binding partner which is linked to a nucleic acid strand; “[i]n another preferred form … the 5’ end of the rolling circle replication primer is attached to an antibody …the antibody is directed against the analyte itself”, section [0059]; “each different protein can be associated with a different rolling circle replication primer that in turn primers rolling circle replication of a different DNA circle.  The result is distinctive amplified DNA for each different protein.  The different amplified DNA can be distinguished using any suitable sequence-based nucleic acid detection technique”,  section [0055]);
contacting the sample with a circular DNA amplifier strand having complementarity to the different docking strands (see Figure 1, step 2, and above);
amplifying the different docking strands with rolling circle amplification to produce concatemers comprising repeats of the different docking strand (see Figure 1, step 3, and above); 
contacting the sample with imager strands having complementarity to the different docking strands, wherein the imager strands of fluorescent labels (see Figure 1; “[t]he result is distinctive amplified DNA for each different protein.  The different amplified DNA can be distinguished using any suitable sequence-based nucleic acid detection technique”, section [0055]; “amplified DNA can be detected … including … fluorescently labeled nucleotides, or by hybridization of fluor or enzymatically labeled complementary oligonucleotide probes…”, section [0059]); and
imaging the sample to detect bound imager strands, thereby detecting the two of more targets in the sample (“[m]ethods for detecting and measuring signals generated by detection labels are also known to those skill in the art … fluorescent molecules can be detected with fluorescence spectrophotometers; phosphorescent molecules can be detected with a scanner or spectrophotometer, or directly visualized with a camera …”, section [0112]).
The sample type is expressly contemplated as being tissue ([t]he disclosed method allows sensitive and accurate detection and quantitation of proteins expressed in any cell or tissue”, section [0030]).
With regard to claim 44, the target-specific binding partner is an antibody (see above).
Kingsmore et al. do not teach simultaneous amplification of the docking strands found on the two different target-specific binding partners that are bound to said tissue.
Kingsmore et al. do not explicitly disclose that labeled imagers which are detected (i.e., a first subset) are “extinguished”, and followed by the application of a second subset of labeled imagers for different targets on the sample, followed by their detection (claim 32 in part, claim 33), or that this step is repeated at least one time (claim 47).
Consequently, Kingsmore et al. do not explicitly state that the extinguishing comprises a condition selected from temperature, low ionic strength buffers, and denaturant (claim 38), or chemical cleavage, photocleavage or photo-bleaching (claim 39).
Kingsmore et al. do not explicitly disclose that the images are aligned (claim 45) or that the same fluorophores are employed (claim 46).
Kingsmore et al. do not teach performing RCA and providing labeled imaging strand in a same step (claim 49).
Kingsmore et al. do not explicitly teach that at least eight targets are assayed (claim 53).
Koo et al. teach that the docking strands of multiple different target-specific binding partners bound on tissues can be contacted with their respective circular probes and amplified simultaneously.
“use of different tag-sequences [i.e., docking strands] can also be employed for multiplexed readout.  By incorporating the tag sequence into the oligonucleotides of the PLA probes one can create a set of probes to monitor combinatorial events of many different proteins.  We designed an oligonucleotide system with a set of circularization oligonucleotides to create circles of all different combinations of tag sequences by incorporating the tag sequence in the middle of a PLA probe … The RCA products carry information regarding which PLA probe was involved in the creation of the DNA circle, and tags are identified by hybridization of tag-specific fluorophore-labeled detection oligonucleotides” (page 9 bottom paragraph to page 10, 1st paragraph)

    PNG
    media_image1.png
    315
    562
    media_image1.png
    Greyscale
	As seen from Figure 8, the different colored antibodies, each carrying a docking strand of different sequence which is uniquely associated with its protein target are simultaneously conducted with their respective circular probes and the RCA products are generated thereafter.
Yin et al. disclose a method of detecting/imaging the presence of an analyte in a sample (“methods and compositions for detecting, imaging and/or quantitating targets (e.g., biomolecules) of interest,” page 1, lines 19-20), wherein the target-specific binding partner is conjugated to a nucleic acid strand (“contacting a sample to be analyzed … with moieties that bind specifically to the targets … wherein each moiety is conjugated to a nucleic acid (referred to herein as a docking strand)”, page 1, lines 21-24), wherein the docking strands are different for target-binding partners which have different targets (“binding partners of different specificity are conjugated to different docking strands”, page 1, lines 24-25).
Yin et al. also disclose that the target-binding partners are bound to their targets, and imager strands which anneal to the docking strands are provided, and subsequently imaged (“contacting the sample with labeled (e.g., fluorescently labeled) nucleic acids having a nucleotide sequence that is complementary to and thus specific for one docking strand) … imaging the sample in whole or in part to detect the location and number of bound imager strands”, page 1, lines 26-30).
With regard to claims 33 and 47, Yin et al. then disclose that the bound imager strands, after imaging, are “extinguished” from the sample (“extinguishing signal from the labeled imager strand from the sample”, page 1, lines 30-31), which is then followed by providing different imagers strands for different docking strands of the target-binding partners (“repeating steps (3)-(6) each time with an imager strand having a unique nucleotide sequence relative to all other imager strands used in the method”, page 1, lines 32-33).
With regard to claims 36 and 39, the imager strand is extinguished via modifying (“extinguishing signal from the labeled imager strand from the sample … by bleaching…”, page 1, lines 30-31).
With regard to claim 38, Yin et al. also employ removing the labeled imager nucleic acids via altering temperature and/or buffer conditions (“removing the bound labeled imager nucleic acids from the docking nucleic acids by altering temperature and/or buffer condition”, page 4, lines 17-18; “lower salt concentration … increased temperature”, page 9, lines 19-20).
With regard to claim 46, Yin et al. disclose that the labels of the labeled imaging nucleic acid strands are the same (“imager strands may be fluorescently labeled … Fluorophores conjugated to imager strands of different nucleotide sequence may be identical to each other”, page 2, lines 31-33).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kingsmore et al. with the teachings of Koos et al. and Yin et al., thereby arriving at the invention as claimed for the following reasons.
The motivation to do so is based on the rationale provided in KSR, wherein the Supreme Court’s emphasis for “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395.  The Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. 
	As stated above, the method disclosed by Kingsmore et al. recognizes the challenge of detecting low-abundant proteins:
 “The accurate detection of such low-abundance proteins is an important challenge to proteomics.” (section [0010], Kingsmore et al.)

Kingsmore et al. seek to improve upon this challenge by incorporating an RCA mediated signal amplification and further state that RCA signal amplification means have been known to be used in microarray or in situ format:
“Generation of a linear amplification product [from RCA] permits both spatial resolution and accurate quantitation of a target.  DNA generated by RCA can be labeled with fluorescent oligonucleotide tags that hybridize at multiple sites in the tandem DNA sequences.  RCA can be used with fluorophore combinations designed for multiparametric color coding … thereby markedly increasing the number of targets that can be analyzed simultaneously.  RCA technologies can be used in solution, in situ, and in microarrays.” (section [0011])

	While Kingsmore et al. focused much of their detection means on a microarray format, which required the protein analytes to be separately isolated and immobilized on surface, the reasons for doing so was specific, that is, for the purpose of analyzing protein targets from multiple different samples:
“method involves comparison of the proteins expressed in two or more different samples” (section [0030])

“The disclosed method also allows the same analyt(s) from different samples to be detected simultaneously in the same assay.” (section [0030])

However, one of ordinary skill in the art would have recognized that the microarray format employed by Kingsmore et al. were for the purpose of detecting multiple targets from many different samples, and that such would not required for assays performed in situ, which employs a single sample (i.e., tissue).
Indeed, Koos et al. who teach a similar antibody-conjugated docking/RCA mediated multiplex detection of targets further evidence this fact:
“Detection of the PLA [proximity ligation assay] signal (i.e., RCA products) can be achieved using different read-out method development.  The very bright fluorophore-labeled RCA products that are produced in the in situ PLA are readily detectable over background using manual fluorescence microscope or fluorescence microscopy scanners for high-throughput analyses … In order to make the enumeration of all PLA signals in a tissue section or cell possible…” (page 11, bottom paragraph)

“The major advantage of the method is its potent signal amplification, resulting from RCA, that enables detection of single molecules in tissue sections” (page 14)

Therefore, based on the knowledge available to one of ordinary skill in the art in combination with the teachings of Koos et al., one of ordinary skill in the art would have been motivated to combine the teachings of Kingsmore et al. and Koos et al., thereby arriving an in situ detection utilizing different target-specific antibodies, each of which comprising a unique docking strand for the target and a circular probe specific thereto, in order to generate a linear RCA concatemer so as increase the signals generated from the targets present on a sample tissue.
In addition, given Koos et al.’s explicitly teachings of multiplex RCA amplification reaction, the simultaneous amplification would have also been obvious to implement for the purpose of increasing throughput and reducing assay times.
	With regard to steps of providing a subset of labeled imager strands, imaging them, followed by extinguishing the signals from the labeled imager strands, and repeating the steps with a second subset of imager strands, such practice had been well known and explicitly taught by Yin et al. for the purpose of detecting/imaging multiple analytes on a sample in a method which also involves antibody-docking strand complex.
Therefore, the invention based on a combination of such well known teachings would have been expected yield no more than a predictable result, wherein Supreme Court stated, “the need for caution in granting a patent based on the combination of elements found in the prior art,” (Id. at 415, 82 USPQ2d at 1395) while reaffirming the principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. 
With regard to claim 45, aligning the image of produced from the detection means would have been an obvious step to take if not inherently performed by the software employed in the imaging system, as the signals produced form the scan should be properly aligned so as to identify from which location the signals were observed within the sample.
With regard to claim 49, such would have been an obvious step to take as it is well-known in the art to amplify and detect the amplified products in a single step or in a subsequent step.
With regard to claim 53, one of ordinary skill in the art would have been motivated to apply the teachings of Kingsmore et al. and Koos et al. so as to detect a plurality of targets, including 8 or more targets for the advantage of being able to detect and image the presence of multiple targets in a single assay.
The reasonable expectation of success at doing so would have been provided by Yin et al. who also teach a similar method which employ antibody-docking strand conjugates, wherein the artisans explicitly teach that the method is capable of detecting a plurality of such targets:
“with moieties that bind specifically to the targets (each moiety being a binding partner of a given target), wherein each moiety is conjugated to a nucleic acid (referred to herein as a docking strand) and wherein binding partners of different specificity are conjugated to different docking strands” (page 1, lines 22-25)
“possible to detect, image and/or quantitate two or more targets in a sample, regardless of their location in the sample” (page 2, lines 5-6)

	The invention as claimed is deemed prima facie obvious over the cited references therefore.

Claims 40-43 are rejected under 35 U.S.C. 103 as being unpatentable over Kingsmore et al. (US 2006/0166227 A1, published July 27, 2006) in view of Koos et al. (Current Topics in Microbiology and Immunology, August 2013, pages 1-16), and Yin et al. (WO 2015/138653 A1, published September 2015), as applied to claims 32, 34, 38, 39, and 44-47 above, and further in view of Cai et al. (US 2015/0267251, published September 24, 2015), made in the Office Action mailed on July 23, 2021 is maintained for the reasons of record.
	The teachings of Kingsmore et al., Koos et al. and Yin et al. have already been discussed above.
	While Yin et al. imply that the signals of the labeled imager strands should be extinguished after their detection prior to providing a second subset of labeled imager strands by bleaching the labels, or physical removal of the labeled imager themselves, the artisans do not provide an exhaustive list of all such means.
“after hybridization and imaging with an imager strand, an extinguishing step … is performed to eliminate and/or reduce fluorescence from the hybridized (bound) imager strands” (page 9, lines 7-10)

“utilize weaker binding between docking and imaging strands in order to remove signal” (page 9, lines 11-12)

	Consequently, Yin et al. do not teach that the labeled imager strand is extinguished by use of enzymes such as DNAse, RNASe, and an enzyme that cleaves at a non-natural nucleotide (claim 40), or that the imager strand comprises at least one uracil, which is cleaved by UNG (claim 41), or an endonuclease (claim 42, such as endonuclease VIII (claim 43).
	Cai et al. disclose a method of detecting the presence of a target nucleic acid, wherein the detection means employs a hybridization reaction involving hybridization of detectably labeled probes, wherein the detectably labeled probe comprises uracils, wherein the oligonucleotide is then cleaved via USER™ enzyme, which is known in the art as “Uracil Specific Excision Reagent” enzyme comprising Uracil DNA glycosylase (“method comprise a step of removing a plurality of detectably labeled oligonucleotides after each imaging step.  In some embodiments, a step of removing comprises degrading the detectably labeled oligonucleotides … so that a target can be used for the next contacting and/or imaging step(s) if desired”, section [0123]; “detectably labeled oligonucleotides comprise uracil, and can be degraded by USER™ enzyme … Detectably labeled oligonucleotides with recessed 3’ end when hybridized against intermediate oligonucleotides can be selectively digested by Exonuclease III”, section [0151]).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kingsmore et al., Koos et al., and Yin et al., with the teachings of Cai et al., thereby arriving at the invention as claimed for the following reasons for the following reasons.
	As discussed above, Yin et al. explicitly teach to extinguish the labeled imager strands after the detection/imaging so that a second subset of labeled imager strands can be imaged, as well as teaching that either photobleaching the actual labels or physically removing the entire imager strands can be performed as the means.
	Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success that any prior art known techniques for cleaving labeled probes would have also produced the same predictable outcome.  Indeed, Cai et al. teach a well-known practice of cleaving labeled nucleic acid probes with an enzyme after their imaging so that new set of labeled nucleic acid probes could be detected.
	Therefore, one of ordinary skill in the art would have been motivated to employ other prior art known techniques for removing labeled nucleic acids via enzyme mediated cleavage, said enzymes being DNase, RNAse, Endo VIII, or UNG, as all would have allowed the skilled artisan to cleave and remove the labeled nucleic acid strand of Yin et al. with equal predictability.
	Therefore, the invention as claimed is deemed prima facie obvious over the cited references.
Conclusion
	No claims are allowed. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        May 11, 2022
/YJK/